PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 14-3554
                    _____________

               HEIKO GOLDENSTEIN,
                                Appellant

                           v.

     REPOSSESSORS INC.; CHAD LATVAAHO;
  SHADY OAK ENTERPRISES INC., doing business as
   Premier Finance Adjusters; PHILIP J. HOURICAN;
                WILLIAM MCKIBBIN
                   _______________

     On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
            (District Court No. 5-13-cv-02797)
     District Judge: Honorable James Knoll Gardner
                    _______________

                 Argued: May 20, 2015

Before: GREENAWAY, JR., KRAUSE, and GREENBERG,
                Circuit Judges

                (Filed: March 10, 2016)
                   _______________
Robert F. Salvin, Esq. (Argued)
300 Two Bala Plaza, Suite 300
Bala Cynwyd, PA 19004

      Counsel for Appellant


Neal A. Thakkar, Esq. (Argued)
Sweeney & Sheehan
216 Haddon Avenue
Suite 500
Westmont, NJ 08108

William R. Hourican, Esq.
527 Swede Street
Norristown, PA 19401

      Counsel for Appellees

                     _______________

                OPINION OF THE COURT
                    _______________

KRAUSE, Circuit Judge

       After he defaulted on a $1,000 loan and his car was
repossessed, Appellant Heiko Goldenstein brought suit
against Appellees Repossessors, Inc. and Shady Oak
Enterprises, Inc., d/b/a Premier Finance Adjusters and their
individual owners, alleging the repossession was unlawful
and seeking treble damages, attorney’s fees, and costs.




                              2
Specifically, Goldenstein claimed violations of various state
and federal consumer protection statutes, as well as the
Racketeer Influenced and Corrupt Organizations Act
(“RICO”). Because we conclude that the District Court erred
in the basis on which it granted summary judgment against
Goldenstein on his RICO claim and two of his state law
claims, we will affirm in part and reverse and remand in part
for the District Court’s further consideration of those claims.

I.    FACTUAL AND PROCEDURAL HISTORY1

       In April 2012, Goldenstein, a resident of Pennsylvania,
obtained a $1,000 online loan from Sovereign Lending
Solutions, LLC, d/b/a Title Loan America. As a consumer
lending company wholly owned by the Lac Vieux Desert
Band of Lake Superior Chippewa Indians and incorporated
under Chippewa tribal law, Sovereign was authorized to issue
loans secured by vehicles at interest rates far greater than
permitted under Pennsylvania law. App. vol. 2, 123, 264.
Goldenstein pledged his car as collateral and was charged 250
percent interest for his loan.2



      1
        Unless otherwise noted, the background is adopted
from the facts as found by the District Court in its opinion.
See Goldenstein v. Repossessors, Inc., No. 13-cv-02797, 2014
U.S. Dist. LEXIS 97002 (E.D. Pa. July 17, 2014).
      2
          The Appellees do not contest Goldenstein’s
calculations of the interest rate, nor do they dispute that the
rate was in excess of what is permitted by Pennsylvania law.
Although Appellees argued before the District Court that
Goldenstein could not support his claims because he could




                              3
        Accounting for the interest due, Sovereign, after
deducting a $50 transfer fee and wiring the remaining $950 of
the loan to Goldenstein’s bank account, withdrew monthly
installments of $207.90 from Goldenstein’s bank account in
June 2012 and again in July 2012. The District Court found
for the purposes of summary judgment that Goldenstein
removed his funds from the account because he did not
recognize the account activity on his bank statements. As a
result, when Sovereign attempted to collect a third installment
payment in August 2012, it was rejected for insufficient
funds. Sovereign then contracted with Repossessors, Inc. to
forfeit Goldenstein’s collateral, and Repossessors, Inc., in
turn, contracted with Shady Oak Enterprises, Inc., d/b/a
Premier Finance Adjusters (“Premier”), which took
possession of Goldenstein’s car.          When Goldenstein
attempted to recover his car a few days later, App. vol. 2, 45,
Premier informed Goldenstein that his payment would not be
accepted nor his car returned unless he signed release
documents. After conferring with his attorney, Goldenstein
paid Premier $2,393 ($2,143 to satisfy the loan and $250 in
repossession fees) and signed the releases.

       Goldenstein filed suit in the United States District
Court for the Eastern District of Pennsylvania in a three-count
complaint. In the first count, Goldenstein claimed violations
of the Fair Debt Collection Practices Act (“FDCPA”), 15
U.S.C. §§ 1692–1692p, and Pennsylvania’s Fair Credit
Extension Uniformity Act (“PFCEUA”), 73 Pa. Stat. and
Cons. Stat. Ann. §§ 2270.1–2270.6 based in part on alleged


not produce a copy of his loan document, they do not renew
that argument here.




                              4
violations of Pennsylvania’s Uniform Commercial Code
(“UCC”), 13 Pa. Cons. Stat. §§ 1101–9710.3 The FDCPA
claim was premised on the notion that Appellees had no
present right to possession of Goldenstein’s car because the
loan was usurious under Pennsylvania law. As for the
PFCEUA and UCC claims, Goldenstein alleged that the
Appellees made “false, deceptive, or misleading
representations” and engaged in “unfair or unconscionable
means of debt collection” when, among other things, they
required Goldenstein to sign the releases before recovering
his car. App. vol. 2, 8. The second and third counts of the
complaint claimed that Repossessors, Inc. and Premier, both
individually and jointly, constituted a RICO “enterprise” and
that the repossession of Goldenstein’s car involved the
“collection of unlawful debt,” in violation of 18 U.S.C.
§ 1962(c), and gave rise to a RICO conspiracy, in violation of
18 U.S.C. § 1962(d). App. vol. 2, 9-12.

       The District Court granted Appellees’ motion for
summary judgment and entered judgment against Goldenstein
on all claims. Goldenstein v. Repossessors, Inc., No. 13-cv-
02797, 2014 U.S. Dist. LEXIS 97002, at *2 (E.D. Pa. July 17,
2014). As to the FDCPA claim, the District Court held there
was no violation because the Appellees had a right to possess
the car as collateral for the unpaid loan. Id. at *19-22. As to


       3
         While the alleged UCC violation is not identified as a
separate claim in the complaint, it is referenced within the
allegations for violations of the PFCEUA, see App. vol. 2, 8
(Compl. ¶¶ 44(b), 45(b)), and more clearly outlined in
Goldenstein’s Memorandum of Law in Opposition to the
Motion for Summary Judgment, see Mem. Law Opp’n Mot.
Summ. J. 13-15, ECF No. 40-1.




                              5
the RICO claim, the District Court held that the repossession
of collateral could not constitute the “collection of unlawful
debt” as a matter of law; it therefore did not address any other
element of the RICO claim. Id. at *22-23. Nor did the
District Court address Goldenstein’s claims for violations of
the PFCEUA and the UCC relating to the releases.4 This
appeal followed.


       4
         The District Court reasoned erroneously that the
“FDCPA and PFCEUA claims share identical elements and
will be analyzed as one claim for purposes of this Opinion.”
Goldenstein, 2014 U.S. Dist. LEXIS 97002, at *16 n.36.
Giving the District Court the benefit of the doubt, it may have
taken this approach because both of those claims were
included in Count One of the complaint. As discussed in
more detail below, however, the PFCEUA claim is distinct
from the FDCPA claim and is predicated not on the alleged
absence of Premier’s present right to possession of the car but
on alleged misrepresentations related to the releases Premier
required Goldenstein to sign in order to recover his car. The
District Court did not engage the merits of this claim or
Appellees’ arguments that the releases barred this litigation.
Raising additional concerns in this Court’s mind about the
care with which the District Court considered Goldenstein’s
claims, the District Court granted summary judgment on the
PFCEUA and UCC claims although Appellees did not
specifically argue those claims in their motion for summary
judgment and proceeded to state in its opinion that it was
granting summary judgment as to Count One and Count Two
of the complaint without making any mention of Count
Three, the RICO conspiracy claim.              Id. at *22-23.
Nonetheless, the District Court granted judgment against




                               6
II.    JURISDICTION AND STANDARD OF REVIEW

      The District Court had jurisdiction pursuant to 28
U.S.C. § 1331. We have jurisdiction pursuant to 28 U.S.C.
§ 1291.

       We exercise plenary review of a district court’s grant
of summary judgment. Reedy v. Evanson, 615 F.3d 197, 210
(3d Cir. 2010) (citing Horn v. Thoratec Corp., 376 F.3d 163,
165 (3d Cir. 2004)). Summary judgment is appropriate “if
the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Thomas v. Cumberland Cty., 749 F.3d 217,
222 (3d Cir. 2014) (quoting Fed. R. Civ. P. 56(a)) (internal
quotation marks omitted). When deciding a motion for
summary judgment, “[a]ll reasonable inferences from the
record must be drawn in favor of the nonmoving party” and
the court “may not weigh the evidence or assess credibility.”
MBIA Ins. Corp. v. Royal Indem. Co., 426 F.3d 204, 209 (3d
Cir. 2005) (citations omitted).

       In a motion for summary judgment, it is initially the
moving party’s burden to “demonstrate the absence of a
genuine [dispute] of material fact.” Mathews v. Kidder,
Peabody & Co., 260 F.3d 239, 250 (3d Cir. 2001) (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986)). A
factual dispute is genuine “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving
party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). Conversely, “where a non-moving party fails
sufficiently to establish the existence of an essential element

Goldenstein “on all claims” and closed the case. Id. at *23-
25.




                              7
of its case on which it bears the burden of proof at trial, there
is not a genuine dispute with respect to a material fact and
thus the moving party is entitled to judgment as a matter of
law.” Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265
(3d Cir. 2014).

III.   DISCUSSION

        We agree with the District Court that, although the
loan may have been usurious under Pennsylvania law,
Appellees nonetheless had a present right to possession of
Goldenstein’s car and their repossession of it therefore did not
violate the FDCPA. We cannot agree, however, that
forfeiture of collateral cannot amount to the “collection of
unlawful debt” under the RICO statute. And as the District
Court did not address the merits of Goldenstein’s claims
alleging violations of the PFCEUA and the UCC, we decline
to do so in the first instance. We address these issues in turn.

       A.     Goldenstein’s FDCPA Claim

       Goldenstein raises two challenges to the District
Court’s holding that, because Goldenstein defaulted on his
loan, Appellees had a present right to possession of his car as
collateral and therefore did not violate the FDCPA.

       First, he contends that no present right to possession
could attach to his car because the loan it secured was made
at a usurious rate of interest in violation of Pennsylvania’s
Loan Interest and Protection Law (“LIPL”), 41 Pa. Stat. and
Cons. Stat. Ann. § 201. Even when the interest rate is
usurious, however, the LIPL does not void the entire loan or
the legal interest, nor does it make it illegal for a lender to
collect an unpaid debt. Instead, the LIPL only makes




                               8
voidable “the interest specified beyond the lawful rate,” Pa.
Dep’t of Banking v. NCAS of Del., LLC, 995 A.2d 422, 440
(Pa. Commw. Ct. 2010) (emphasis omitted) (quoting Mulcahy
v. Loftus, 267 A.2d, 872, 873 (Pa. 1970)), and Pennsylvania
law expressly permits a secured party to “take possession of
the collateral” after default, “without judicial process if it
proceeds without breach of the peace,” 13 Pa. Cons. Stat.
§ 9609. Thus, having admittedly defaulted on his loan—
including removing the funds from his bank account without
further communication with the lender and failing to make
three monthly payments before his car was repossessed—
Goldenstein cannot now contest Sovereign’s right to
repossess the collateral he posted in the event of just such a
default.

       Second, Goldenstein argues that the repossession was
unlawful because his arrearage—assuming he had been
accruing interest at a six percent rate as permitted by
Pennsylvania law and deducting Sovereign’s first two
deductions from his bank account from his overall balance—
would have been a mere $9.60, and his failure to make this de
minimis payment could not constitute a material breach of the
loan contract. That argument, however, finds no support in
the LIPL. While that statute provides important protections
to borrowers who fall victim to usurious loans, it does not
empower borrowers to recalculate what they owe by
construing interest paid in excess of the legal rate as paid
principal, nor does it preclude lenders from repossessing the
collateral on a defaulted loan. See 13 Pa. Cons. Stat. § 9609;
Pa. Dep’t of Banking, 995 A.2d at 440.

       The District Court thus correctly concluded that the
Appellees had a present right to possession and did not
violate the FDCPA when they repossessed Goldenstein’s car.




                              9
       B.     Goldenstein’s RICO Claim

              1.      The Collection of Unlawful Debt

       RICO makes it unlawful for a person associated with a
RICO “enterprise” to participate in the conduct of such
enterprise “through a pattern of racketeering activity or
collection of unlawful debt.”5 18 U.S.C. § 1962(c). The
District Court dismissed Goldenstein’s RICO claim by
summarily stating “[i]t is well-settled by this court that the
repossession of collateral is clearly distinguishable from the
collection of unlawful debt and does not give rise to a RICO
claim,” and citing to the opinion of another District Judge in
the Eastern District of Pennsylvania who had reached that
conclusion. Goldenstein, 2014 U.S. Dist. LEXIS 97002, at
*23 (citing Collins v. Siani’s Salvage, LLC, No. 13-3044,
2014 U.S. Dist. LEXIS 39930, at *5 (E.D. Pa. Mar. 26,
2014)). Indeed, two judges in the Eastern District of
Pennsylvania, in addition to the District Judge here, have held
that when a repossession company repossesses a car as
collateral for an unpaid debt, the repossession company “[i]s

       5
         While ordinarily a RICO claim requires a plaintiff to
prove the defendants participated in the enterprise “through a
pattern of racketeering activity,” United States v. Console, 13
F.3d 641, 652-53 (3d Cir. 1993) (citation and internal
quotation marks omitted), the “collection of unlawful debt” is
an act native to the RICO statute and does not require a
pattern of activities to constitute a violation, see United States
v. Vastola, 899 F.2d 211, 228 n.21 (3d Cir. 1990) (holding
that a single collection satisfies the requirements for the
“collection of unlawful debt” and no further pattern or
predicate act need be shown).




                               10
not collecting the debt that [the lender] alleged it [i]s owed
under the loan agreement.          Rather, [the repossession
company] [i]s repossessing the collateral for that debt.”
Collins, 2014 U.S. Dist. LEXIS 39930, at *14 (quoting
Gonzalez v. DRS Towing, LLC, No. 12-cv-05508, at 7 (E.D.
Pa. Feb. 28, 2013)). That position, however, is far from
settled.

       No Court of Appeals has yet addressed this question;
nor are the District Judges unanimous, even in the Eastern
District of Pennsylvania. On the contrary, in a thoughtful and
well-reasoned opinion in Gregoria v. Total Asset Recovery,
Inc., No. 12-4315, 2015 U.S. Dist. LEXIS 1818 (E.D. Pa. Jan.
8, 2015), Judge Lawrence F. Stengel held that the distinction
between the collection of debt and the collection of collateral
for a debt is a “distinction without a difference,” and observed
that when a lender repossesses a debtor’s car as collateral for
a loan it does so “to liquidate the collateral to satisfy the
unpaid balance of [the] loan.” Id. at *18 (internal quotation
marks omitted). Citing the “broad construction [it] must give
the RICO statute,” Judge Stengel recognized that “[w]hether
the [lender] collected the car or cash, the purpose of the
collection was to satisfy the debt.” Id. at *18 & n.11.

       We agree with the reasoning in Gregoria. Nothing in
RICO suggests that Congress intended to limit its prohibition
on the “collection of unlawful debt” to the seizure of cash and
to exclude the forfeiture of collateral used to secure unlawful
debt. Quite the opposite. The statute defines “unlawful debt”
as “a debt (A) incurred . . . which is unenforceable under
State or Federal law in whole or in part as to principal or
interest because of the laws relating to usury, and (B) which
was incurred in connection with . . . the business of lending
money or a thing of value at a rate usurious under State or




                              11
Federal law, where the usurious rate is at least twice the
enforceable rate.” 18 U.S.C. § 1961(6). Thus, the prohibition
on the “collection of unlawful debt” under the statute
encompasses efforts to collect on a usurious loan, without
distinguishing whether the collection is cash or collateral; in
either case the defendants’ actions effect the collection of the
unlawful debt. Cf. United States v. Eufrasio, 935 F.2d 553,
576 (3d Cir. 1991) (holding that “a single act which would
tend to induce another to repay on an unlawful debt incurred
in the business of lending money” is sufficient for the
predicate act, and there need not be “[a]n actual exchange of
cash”).

       Goldenstein’s is a case in point. Premier repossessed
Goldenstein’s car for one of two purposes: either Goldenstein
would pay off the loan for the return of his car or the car
would be liquidated with the proceeds used to pay off that
loan. Either way, the debt would be collected and the
usurious loan discharged. It so happens that Goldenstein
opted to pay so that Premier collected the outstanding loan
balance (and then some) in cash. Thus, the collection of
collateral and the “collection of unlawful debt” in this very
case was a “distinction without a difference.” See Gregoria,
2015 U.S. Dist. LEXIS 1818 at *18.

        This practical reality, along with the Supreme Court’s
instruction that RICO should “be read broadly,” Sedima,
S.P.R.L. v. Imrex Co., 473 U.S. 479, 497 (1985), and its
clarification that Congress intended RICO to reach both
legitimate and illegitimate enterprises, id. at 499-500; United
States v. Turkette, 452 U.S. 576, 584-85 (1981), confirm that
RICO’s prohibition on the “collection of unlawful debt” can
reach even a legitimate repossession company that forfeits on
collateral for a usurious loan—assuming, that is, that the




                              12
plaintiff can establish the other elements of the violation. To
that subject, we now turn.

              2.     The Existence of a RICO Enterprise

        Here, Appellees urge that Goldenstein cannot satisfy
other RICO elements, specifically that he cannot prove the
existence of an “enterprise” because Appellees consisted of
an “ad hoc group of entities that were connected solely for the
purpose of repossessing plaintiff’s vehicle,” Appellees’ Br.
27, and that he cannot establish that Appellees possessed the
mens rea they argue is required by RICO. The District Court
did not address these arguments, which is unsurprising, given
that, as Appellees conceded at oral argument, they did not
raise them in their motion for summary judgment. See Oral
Argument at 31:17–32:10 (argued May 20, 2015).

       As a general rule, “a federal appellate court does not
consider an issue not passed upon below.” Singleton v. Wulff,
428 U.S. 106, 120 (1976). While we may make exceptions
“when the factual record is developed and the issues provide
purely legal questions, upon which an appellate court
exercises plenary review,” we will remand “when the issue to
be addressed is not a purely legal question,” requiring either
“the exercise of discretion or fact finding.” Hudson United
Bank v. LiTenda Mort. Corp., 142 F.3d 151, 159 (3d Cir.
1998).

       Here, the record is not sufficiently developed for us to
consider the merits of the parties’ arguments as to the alleged
enterprise or mens rea. In light of Appellees’ failure to raise
these arguments until their responsive brief on appeal,
Goldenstein did not have the opportunity to supplement the
factual record on those points, nor to fully brief them for us or




                               13
the District Court. Under these circumstances, we will leave
these issues for the District Court to consider in the first
instance on remand.

      C.      Goldenstein’s PFCEUA and UCC Claim

      The District Court granted summary judgment against
Goldenstein on his PFCEUA and UCC claims without
addressing the substance of the PFCEUA claim, without even
mentioning the UCC claim, and despite the fact that
Appellees did not argue those claims in their motion for
summary judgment.6 This too, we conclude, was error.

        As to the PFCEUA, the District Court granted
summary judgment on the ground that there was no FDCPA
violation based on the Appellees’ present right to possession.
In so doing, the District Court appears to have
misapprehended the substance of Goldenstein’s PFCEUA
claim. Consistent with his argument on appeal, Goldenstein
urged before the District Court that the PFCEUA’s broad
definition of “debt collector” encompasses repossession
companies, see 73 Pa. Stat. and Cons. Stat. Ann. § 2270.3;
that the PFCEUA states that “[i]t shall constitute an unfair or

      6
         A district court, of course, may grant summary
judgment sua sponte on claims not raised by the moving party
where, as here, the non-moving party is on notice and given
an opportunity to respond. See Celotex Corp., 477 U.S. at
326; Gibson v. Mayor & Council of City of Wilmington, 355
F.3d 215, 224 (3d Cir. 2004). Where it does so without
acknowledging or addressing the claims in question, however,
the court creates uncertainty as to whether it considered the
claims on the merits and hinders our ability to conduct
meaningful appellate review.




                              14
deceptive debt collection act or practice under this act if a
debt collector violates any of the provisions of the [FDCPA],”
73 Pa. Stat. and Cons. Stat. Ann. § 2270.4; and that the
FDCPA, in turn, prohibits debt collectors from using any
“false, deceptive, or misleading representation or means in
connection with the collection of any debt,” 15 U.S.C.
§ 1692e. See Mem. Law Opp’n Mot. Summ. J. 15, ECF No.
40-1. Thus, according to Goldenstein, Premier’s use of
“false, deceptive, or misleading representation[s]” to coerce
Goldenstein to sign the releases to recover his car violated the
PFCEUA through the § 1692e provision of the FDCPA. As
the District Court did not engage this argument or the alleged
UCC violation, these claims should also be addressed by the
District Court on remand.

IV. CONCLUSION

       For the foregoing reasons, the District Court erred in
granting summary judgment in favor of the Appellees for
alleged violations of RICO, the PFCEUA, and the UCC, and
its judgment, to that extent, will be vacated and the case
remanded for proceedings consistent with this opinion.




                              15